[…]
      “WRITTEN UNANIMOUS RESOLUTIONS OF THE SHAREHOLDERS OF
                SERVICIOS DIGITALES LUSAD, S. DE R.L. DE C.V.
                         February 22, 2019. 12:00 p.m.
Based on Clause Eighteen of the corporate bylaws of SERVICIOS DIGITALES
LUSAD, S. de R.L. de C.V. (the “Company”), the undersigned L1BRE HOLDING,
LLC, and L1BRE, LLC, both represented herein by Mr. José Guillermo García
Granados Torres, in their capacity as sole shareholders of the Company,
unanimously and outside of general shareholders’ meeting, we adopt the
resolutions transcribed below:
                                       22




I. Discussion and, as the case may be, approval of the removal of Messrs.
Santiago León Aveleyra and Eduardo Zayas Dueñas as members of the Board of
Directors of the Company, by virtue of which through various resolutions
adopted on February 14, 2019, it was unanimously decided to take action
against the shareholders in terms of Section VII of Article 78 of the General
Commercial Corporations Act, and therefore in terms of paragraph two of
Article 162 of the General Commercial Corporations Act, they immediately
ceased in their duties, as the Honorable Thirtieth Civil Judge of the Superior
Court of Justice of the City of Mexico resolved through a resolution dated
February 21, 2019, issued in case 191/2019.
In relation to this first point and considering that effectively the shareholders,
through unanimous resolutions adopted on February 14, 2019, decided to take
action before the competent authorities against Messrs. Santiago León Aveleyra
and Eduardo Zayas Dueñas as members of the Board of Directors of the
Company, and that the corresponding claim has been submitted, which due to
questions of shift has been undertaken by The Honorable Thirtieth Civil Judge of
the Superior Court of Justice of the City of Mexico, who through a resolution
dated February 21, 2019, within the ordinary commercial trial pursued by
Servicios Digitales Lusad, S. de R.L. de C.V., against Santiago León Aveleyra and
Eduardo Zayas Dueñas as members of the Board of Directors of the Company,
case 191/2019, recognized that in terms of paragraph two of Article 162 of the
General Commercial Companies Act, from the date on which said resolutions
were adopted by the shareholders, i.e., from February 14, 2019, the mandates of
these individuals ceased, and from that date, they are removed from their
mandates and, therefore, they lack any authority to act under the said
mandates, accordingly, it is resolved:
                                 First Resolution
It is resolved that Messrs. Eduardo Zayas Dueñas and Santiago León Aveleyra
shall be removed from the Board of Directors of the Company effective February
14, 2019, and that, from that date forward, they shall no longer have any
authority to represent the Company.
II. Revocation of any general and special powers granted by the Company to
Messrs. Santiago León Aveleyra and Eduardo Zayas Dueñas as members of the
Board of Directors of the Company or in any other capacity.
Since the Shareholders of the Company unanimously resolved to take action
against Messrs. Santiago León Aveleyra and Eduardo Zayas Dueñas as members
of the Board of Directors of the Company before the competent authorities;
since the Company filed a corresponding complaint in the form of an ordinary
commercial action before the Thirtieth Civil Court of the Superior Court of Justice
of Mexico City, which was recorded as Case No. 191/2019; and since that court,
in a ruling issued on February 21, 2019, held that, pursuant to Article 162
Paragraph 2 of the General Commercial Corporations Act, as of February 14,
2019, i.e. the date on which the Shareholders of the Company adopted the said
resolutions, the mandate of these individuals ceased and from that date, they
are removed from their mandates and, therefore, as lacking any authority to act
under the said mandates, it is resolved:
                                        24




                                Second Resolution
It is resolved that any and all powers and/or mandates that the Company may
have granted them as members of the Board of Directors of the Company or in
any other capacity be revoked, and that this be done pursuant to Articles 2595
and 2596 of the Civil Code of the Federal District.
                                 Third Resolution
Given the above, pursuant to Articles [sic] 2597 of the Civil Code of the Federal
District, it is resolved to notify the said persons of the revocation of any and all
powers and/or mandates they may have been granted and to do so for all legal
purposes.
                                Fourth Resolution
Finally, as regards the revocation of any powers and/or mandates that Messrs.
Santiago León Aveleyra and Eduardo Zayas Dueñas may have been granted as
members of the Board of Directors of the Company or in any other capacity, it is
resolved to require the said persons, pursuant to Article 2598 of the Civil Code of
the Federal District, to immediately return the documents and/or instruments
they have in their power that evidence the powers and/or mandates they may
have been granted, as well as any and all documents they possess regarding the
transaction or transactions in which they may have participated during the
course of exercising the powers and/or mandates the Company may have
granted them and which they may have executed as representatives of the
Company.
III. Ratification of Messrs. Fabio Massimo Covarrubias Piffer and Julio A.
Belmont Garibay as members of the Board of Directors of the Company,
with all authorities the Articles of Association grant them in that capacity.
As regards this third point, it is resolved:
                                   Fifth Resolution
It is resolved to ratify Messrs. Fabio Massimo Covarrubias Piffer and Julio A.
Belmont Garibay as members of the Board of Directors of the Company, with any
and all authorities the Articles of Association grant them in that capacity.
                                   Sixth Resolution
Given the above, it is resolved that the current composition of the Board of
Directors of the Company be as follows:
Fabio Massimo Covarrubias Piffer                                    Board Member.
Julio A. Belmont Garibay                                            Board Member.
Francisco José Flores Meléndez                           Alternate Board Member.
Oscar Jesús Saitz Zazueta                                Alternate Board Member.
IV. Appointment of delegates to formalize the resolutions adopted by this
Shareholders Meeting.
                                 Seventh Resolution
Messrs. Fabio Massimo Covarrubias Piffer, Julio A. Belmont Garibay, Rodrigo
Nuñez Sarrapy or Francisco José Flores Meléndez are jointly and severally
granted authority as Special Delegates of this Shareholders Meeting to appear
before the Notary Public of their choice and, should they consider it necessary,
to have the minutes of this Shareholders Meeting notarized; to register, on their
behalf or on behalf of their designated representative, if needed, the
corresponding entry in the Public Property and Commercial Registry of the
registered office of the Company; and, in general, to take any measures required
to execute the resolutions adopted here.
                                        26




                   The above is confirmed by the Shareholders:
             L1bre Holding, LLC                         L1bre LLC
            José Guillermo García                 José Guillermo García
              Granados Torres                       Granados Torres
             Its representative:                   Its representative:
Illegible signatures follow.
Given the above, the person appearing grants the following:
                                    Clauses
First.- The minutes with the resolutions adopted unanimously outside the
Shareholders Meeting by the Shareholders of "Servicios Digitales Lusad,"
Sociedad de Responsabilidad Limitada de Capital Variable [an LLC with variable
capital] is hereby notarized for all legal purposes effective February 22, 2019.
Second.- The removal of Messrs. Santiago Leon Aveleyra and Eduardo Zayas
Dueñas as members of the Board of Directors of "Servicios Digitales Lusad,"
Sociedad de Responsabilidad Limitada de Capital Variable, is hereby formalized
under the terms of the minutes transcribed above.
Third.- The revocation of the powers granted by "Servicios Digitales Lusad,"
Sociedad de Responsabilidad Limitada de Capital Variable, to Messrs. Santiago
Leon Aveleyra and Eduardo Zayas Dueñas is hereby formalized under the terms
of the minutes transcribed above.
Fourth.- The ratification of the members of the Board of Directors of "Servicios
Digitales Lusad," Sociedad de Responsabilidad Limitada de Capital Variable, is
hereby formalized, which board shall be composed of the following persons with
the following mandates:
Fabio Massimo Covarrubias Piffer                                    Board Member.
Julio A. Belmont Garibay                                            Board Member.
Francisco José Flores Meléndez                          Alternate Board Member.
Oscar Jesús Saitz Zazueta                               Alternate Board Member.
                             Legal      Capacity
Attorney Francisco José Flores Meléndez states that the entity he represents
has the legal authority to enter into this document and certifies his legal
existence and legal capacity as the special delegate of "Servicios Digitales
Lusad," Sociedad de Responsabilidad Limitada de Capital Variable, which has
not been revoked, limited, or modified in any manner, and which continues in
force; with the minutes that has been inserted into the text of this instrument;
and the adoption of resolutions outside the Shareholders Meeting, which have
also been transcribed above in this instrument.
I, the Notary, certify:
I.- That, based on Article 44 of the Regulations to the Foreign Investment Law,
and given that this is not the first appearance by the Company, I attach as
Appendix “C” to this instrument a notice that it was duly presented in its first
appearance.
II.- The person appearing declares before me under penalty of perjury, pursuant
to the Tax Code of the Federation, that the Company will provide the relevant
tax authority with the report of the shareholders residing abroad and do so
within three months of the close of each fiscal year.
III.- That, in my opinion, the person appearing has the legal authority to enter
into this document and that I ascertained his identity pursuant to the Notarial
Law of Mexico City in force, in accordance with
                                        28




the identity report I have attached to this instrument as “Appendix “D.”
IV.- That I have informed the revoking entity via its legal representative of its
obligations to gather documentation regarding the granting of powers to and the
exercise of powers by those whose powers are now revoked, and to notify them
of the content of the present revocation of powers and, if required, pursuant to
Article 2597 of the Civil Code of this State and the corresponding article in the
Federal Civil Code, to notify the person(s) with whom those granted power might
enter or have entered into agreements regarding the content of the revocation,
with the understanding that, if the revoking entity does not comply with its
obligations, the revoking entity could incur liability for the consequences of their
apparent mandate.
V.- That, in compliance with the Notarial Law of Mexico City, I will provide
notices and/or make the corresponding notes regarding this revocation of
powers as soon as I am provided the information required to do that.
VI.- That the person appearing has declared that he is: A Mexican citizen born in
Mexico City on December 15, 1961, married, residing at calle Montes Urales No.
455, 7th Floor, Colonia Lomas de Chapultepec, Alcaldía Miguel Hidalgo, and that
he has Unique Population Registry Code (CURP) No. FOMF611215HDFLLR02
(FOMF six one one two one five HDFLLR zero two).
VII.- That I have seen the documents mentioned in this instrument.
VIII.- That, pursuant to the Notarial Law of Mexico City, I confirm that I have no
indication that the resolutions adopted outside the Shareholders Meeting or the
minutes notarized in this instrument are false.
IX.- That I have informed the person appearing of his right to read this
instrument and to have this Notary explain its content to him.
X.- That the person appearing, having read this instrument, which has been
explained to him by this Notary, and having been advised of the penalties those
who make false statements incur, he stated that he understood this instrument
fully and was in agreement with it, and that he applied a stamp with his name
and signed it on February 26, 2019, the date on which I authorized it definitively.
                                Witnessed by me:
Francisco José Flores Meléndez.
                                    Signature and name written in his own hand.
José María Morera González.                                             Signature.
                              Seal of Authorization
I attach as Appendix “A” of this instrument a blank sheet/blank sheets sealed
and signed by this Notary, which contain(s) all the supplementary notes to this
instrument.
                                   Article 2554
In compliance with Article 2554 of the Civil Code of this State and the
corresponding article in the Federal Civil Code, I insert the text of that article,
which states:
“When granting any general powers for lawsuits and collections, it suffices to
state that they are granted with all the general and special powers that require a
special clause
                                         30




pursuant to the Law in order for them to be understood as conferred without
any limitation.
When granting general powers to administrate property, it suffices to state that
they are granted such that the representative shall have all types of
administrative powers.
When granting general powers to execute acts of ownership, it suffices to state
that they are granted such that the representative shall have all the authorities
of an owner, both as regards the property and as regards all measures taken to
protect the property.
If one wants to limit the authority of the representatives in the three cases
mentioned above, the limitations shall be recorded or the powers shall be
special.
Notaries shall insert this article in the records of the powers they grant.”
                               Supplementary Notes
First Note.- Mexico City, February 26, 2019. I have today issued 35 pages of a
first record in this matter for the granting party "Servicios Digitales Lusad,"
Sociedad de Responsabilidad Limitada de Capital Variable,         Witnessed by me.
José María Morera González                                                     Initials.
Second Note.- Mexico City, February 26, 2019. I have today issued 35 pages of a
second record in this matter for the granting party "Servicios Digitales Lusad,"
Sociedad de Responsabilidad Limitada de Capital Variable,         Witnessed by me.
José María Morera González                                                     Initials.
Third Note.- Mexico City, February 27 2019. I have today issued 41 pages of a
third record in this matter for the granting party "Servicios Digitales Lusad,"
Sociedad de Responsabilidad Limitada de Capital Variable,    Witnessed by me.
José María Morera González                                              Initials.
Fourth Note.- Mexico City, February 27, 2019. I have today issued 43 pages of a
fourth record in this matter for the granting party "Servicios Digitales Lusad,"
Sociedad de Responsabilidad Limitada de Capital Variable,    Witnessed by me.
José María Morera González                                              Initials.
Fifth Note.- Mexico City, February 27, 2019. I have today issued 43 pages of a
fifth record in this matter for the granting party "Servicios Digitales Lusad,"
Sociedad de Responsabilidad Limitada de Capital Variable,    Witnessed by me.
José María Morera González                                              Initials.
                                  Appendices
